 



Exhibit 10.2
EXECUTIVE EMPLOYMENT CONTRACT
     THIS AGREEMENT, made and entered into as of the 1st day of December, 2005
by and between Sensient Technologies Corporation, a Wisconsin corporation
(hereinafter referred to as the “Company”), and Kenneth P. Manning (hereinafter
referred to as “Executive”);
W I T N E S S E T H :
     WHEREAS, the Executive is presently employed by the Company as its
President, Chief Executive Officer and Chairman of the Board of Directors of the
Company (the “Board”);
     WHEREAS, the Board recognizes that the Executive’s contribution to the
growth and success of the Company has been substantial;
     WHEREAS, the Board desires to provide for the continued employment of the
Executive and to encourage the continued attention and dedication to the Company
of the Executive as a member of the Company’s management and as Chairman of its
Board of Directors;
     WHEREAS, the Executive and the Company intend that this Agreement shall
supersede and replace the Executive Employment Contract made and entered into as
of November 11, 1999, by and between the Company and the Executive (the “Prior
Agreement”);
     WHEREAS, the Executive and the Company intend that in the event of a Change
of Control (as defined in the Amended and Restated Change of Control Severance
and Employment Agreement, made and entered into as of November 11, 1999, as
amended, by and between the Executive and the Company (the “Change of Control
Agreement”)), this Agreement shall be superseded and replaced by the Change of
Control Agreement; and
     WHEREAS, the Executive is willing to commit himself to continue to serve
the Company, on the terms and conditions herein provided;
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto mutually
covenant and agree as follows:
     1. Employment. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue to serve the Company, on
the terms and conditions set forth herein.
     2. Term. The employment of the Executive by the Company as provided in
Section 1 of this Agreement will commence on the date hereof and end immediately
following the Company’s 2010 Annual Meeting of Shareholders to be held on
April 22, 2010, unless further extended by mutual agreement or sooner terminated
as hereinafter provided (the “Employment Period”), after which Executive will
continue to serve as a non-employee Chairman of the Board until immediately
following the Company’s 2011 Annual Meeting of Shareholders to be held on
April 21, 2011.

 



--------------------------------------------------------------------------------



 



     3. Position and Duties.
               (a) The Executive shall serve as President of the Company until
the election of a new President and Chief Operating Officer in accordance with
the succession plan approved by the Board, unless otherwise mutually agreed.
Throughout that period and thereafter until the Company’s Annual Meeting of
Shareholders to be held on April 23, 2009, and unless otherwise mutually agreed,
the Executive shall serve as Chief Executive Officer of the Company and the
Chairman of the Board and shall have such responsibilities and authority as may
from time to time be assigned to the Executive by the Company’s Board of
Directors consistent with his position as President and Chief Executive Officer
of the Company and Chairman of the Board. During the remainder of the Employment
Period and unless otherwise mutually agreed, the Executive shall serve as the
Chairman of the Board and shall have such responsibilities and authority as may
from time to time be assigned to the Executive by the Company’s Board of
Directors consistent with his position as Chairman of the Board.
               (b) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote substantially all his working time and efforts during normal business
hours to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive under this Agreement,
use the Executive’s reasonable best efforts to carry out such responsibilities
faithfully and efficiently. It shall not be considered a violation of the
foregoing for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement or otherwise violate the provisions of Section 14.
     4. Place of Performance. In connection with the Executive’s employment by
the Company, the Executive shall be based in Milwaukee, Wisconsin (at the
principal executive offices of the Company) except for required travel on the
Company’s business to an extent substantially consistent with his present
business travel obligations.
     5. Compensation and Related Matters.
               (a) Base Salary. Except as provided below, during the Employment
Period, the Company shall pay to the Executive a salary at a rate of $783,000
per annum pursuant to the Company’s normal payroll practices (the “Base
Salary”). The Base Salary shall be reviewed on or before January 1 of each year
following the date of this Agreement, while this Agreement remains in force, to
ascertain whether in the judgment of the Board or such Committee to whom the
Board may have delegated authority, such Base Salary should be adjusted. Any
adjustment shall occur only by mutual agreement of the Company (acting with the
approval of the Compensation Committee) and the Executive. If so adjusted, the
term Base Salary as utilized in this Agreement shall refer to the Base Salary as
so adjusted. Compensation of the Executive by salary payments shall not be
deemed exclusive and shall not prevent the Executive from participating in any
other compensation or benefit plan of the Company. The Base Salary payments
(including any adjusted salary payments) hereunder shall not in any way limit or
reduce any other obligation of the Company hereunder, and no other compensation,
benefit or

 



--------------------------------------------------------------------------------



 



payment hereunder shall in any way limit or reduce the obligation of the Company
to pay the Executive’s Base Salary hereunder.
               (b) Annual Bonus. In addition to the annual Base Salary, the
Executive shall be eligible to be awarded, for each fiscal year or portion of a
fiscal year ending during the Employment Period, an annual bonus (the “Annual
Bonus”) pursuant to the terms of the Company’s Incentive Compensation Plan for
Elected Corporate Officers, or any successor or replacement plan.
               (c) Expenses. During the Employment Period, the Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by the Executive in performing services hereunder, including all expenses of
travel and living expenses while away from home on business or at the request of
and in the service of the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company.
               (d) Other Benefits. During the Employment Period: (i) the
Executive shall be entitled to participate in incentive, savings and retirement
plans, practices, policies and programs of the Company to an extent no less
favorable than the participation provided generally to other senior executives
of the Company; and (ii) the Executive and/or the Executive’s family, as the
case may be, shall be eligible for participation in, and shall receive benefits
under, welfare benefit plans, practices, policies and programs provided by the
Company (including, without limitation, medical, prescription, dental,
disability, employee life insurance, group life insurance, accidental death and
travel accident insurance plans and programs) to an extent no less favorable
than the participation and benefits provided to other senior executives of the
Company (and/or their families).
               (e) Vacation. During the Employment Period, the Executive shall
be entitled to paid vacation that is no less favorable than the paid vacation
provided generally to other senior executives of the Company and to all paid
holidays given by the Company to its other senior executives.
               (f) Office and Support Staff. During the entire term of this
Agreement (including the time following the Employment Period but while
Executive serves as Chairman of the Board), the Company shall furnish the
Executive with office space, secretarial assistance and such other facilities
and services as shall be suitable to the Executive’s position and adequate for
the performance of his duties as set forth in Section 3.
               (g) Fringe Benefits. During the Employment Period, the Executive
shall be entitled to fringe benefits and perquisites, which shall be no less
favorable than the fringe benefits and perquisites provided generally to other
senior executives of the Company.
               (h) Non-Employee Chairman of the Board. Following the Employment
Period but while Executive serves as Chairman of the Board, the Executive shall
receive such compensation, reimbursements and benefits as the Board of Directors
may determine from time to time, but not less than such amounts as are paid or
payable to outside directors.

 



--------------------------------------------------------------------------------



 



     6. Offices. The Executive agrees to serve without additional compensation,
if elected or appointed thereto, as a director of the Company and any of its
subsidiaries and in one or more executive offices of any of the Company’s
subsidiaries, provided that the Executive is indemnified for serving in any such
capacities on a basis no less favorable than is currently provided by the
Company’s By-laws.
     7. Death. If the Executive shall die during the Employment Period but prior
to the delivery of a Notice of Termination (as hereinafter defined) by the
Company or by the Executive for Good Reason (as hereinafter defined), the
Company shall pay the Executive’s estate or legal representative, within thirty
days following the Executive’s Date of Termination (as hereinafter defined), a
lump sum payment equal to the sum of: (1) the accrued but unpaid portion of the
Executive’s annual Base Salary through the Date of Termination (i.e., the
portion of the Base Salary for the period before Executive’s death that remains
unpaid), (2) the value of the Executive’s accrued, but unused, vacation days
(based on the Executive’s annual Base Salary) and (3) the product of (x) the
average annual bonus earned by the Executive for the three years immediately
prior to the year in which the Date of Termination occurs and (y) a fraction,
the numerator of which is the number of full and partial months in the fiscal
year in which the Date of Termination occurs through the Date of Termination,
and the denominator of which is twelve, in each case to the extent not
theretofore paid (the “Bonus Amount”), and the Company shall have no further
obligations to pay other benefits under this Agreement. The amounts described in
clauses (1), (2) and (3) shall be hereinafter referred to as the “Accrued
Obligations.”
     8. Disability.
               (a) If during the Employment Period, the Company or the Executive
terminates the Executive’s employment due to the Executive’s Disability, the
Company shall pay the Executive (1) within thirty days following the Executive’s
Date of Termination, a lump sum payment of the Accrued Obligations and
(2) commencing on the Date of Termination until April 22, 2010 or the
termination of his Disability, whichever is first to occur, such amounts which
an individual in his earnings category would be normally entitled to receive as
full Long Term Disability (“LTD”) coverage under the Company LTD plan then in
effect, but not less than 60% of his Base Salary as determined under Section
5(a) at the time of the Date of Termination. During the term of his Disability,
the Executive also shall receive the employee benefits (or service credits
therefor, as the case may be) he would have been entitled to receive, as
provided in Section 5(d) (other than under incentive plans). The obligation to
provide the foregoing disability benefits shall survive the termination of this
Agreement provided the Disability was incurred before termination, and the
Company shall have no further obligations to pay compensation or benefits under
this Agreement.
               (b) For purposes of this Agreement, “Disability” means that
(i) the Executive has been unable, for a period of 180 consecutive business
days, to perform the Executive’s duties under this Agreement, as a result of
physical or mental illness or injury, and (ii) a physician selected by the
Company or its insurers, and acceptable to the Executive or the Executive’s
legal representative, has determined that the Executive’s incapacity is total
and permanent. A termination of the Executive’s employment by the Company for
Disability shall be communicated to the Executive by written notice, and shall
be effective on the 30th day after

 



--------------------------------------------------------------------------------



 



receipt of such notice by the Executive (the “Disability Effective Date”),
unless the Executive returns to full-time performance of the Executive’s duties
before the Disability Effective Date.
     9. Termination by the Company.
               (a) Termination for Cause. The Executive’s employment may be
terminated by the Board at any time for Cause which shall be defined to mean
(I) conviction of the Executive of any act of fraud, theft or embezzlement or
(II) the commission of any of the following acts by the Executive which is
substantially injurious to the Company: dishonesty, gross misconduct, willful
disclosure of trade secrets, gross dereliction of duty or other grave misconduct
on the part of the Executive.
               The Executive shall not be deemed to have been terminated for
Cause without (i) reasonable notice to the Executive setting forth the reasons
for the Company’s intention to terminate for Cause, (ii) an opportunity for the
Executive, together with his counsel, to be heard before the Board and
(iii) delivery to the Executive of a Notice of Termination from the Board
finding that in the good faith opinion of the Board the Executive was guilty of
conduct set forth above in this Section 9(a), and specifying the particulars
thereof in detail. In the event the Executive’s employment is terminated for
Cause, the Executive shall be entitled to his accrued and unpaid Base Salary
through the Date of Termination and shall forfeit his right to any and all
compensation and benefits he would otherwise have been entitled to receive under
this Agreement.
               (b) Termination without Cause. The Company has the right to
terminate the employment of the Executive without Cause, upon at least thirty
days’ prior written notice, if such termination is approved by a majority vote
of the Board taken at a meeting duly called to consider such matter. In the
event of termination of the Executive’s employment pursuant to this
Section 9(b), the Company shall provide the Executive with the following
“Termination Benefits,” and the Company shall have no further obligations to pay
compensation or benefits under this Agreement:
                    (i) a lump sum cash payment, within thirty days following
the Date of Termination, equal to the sum of: (A) the Accrued Obligations, and
(B) the product of (1) three and (2) the sum of the Base Salary, plus the higher
of Executive’s most recent annual bonus or Executive’s target bonus for the year
in which the Date of Termination occurs (if no target bonus has been set for
such year, the Executive’s target bonus for the prior year shall be used);
                    (ii) the Executive shall be credited with three additional
years of service for purposes of calculating his retirement benefit under any
supplemental or excess retirement plan of the Company in which he was a
participant as of the Date of Termination;
                    (iii) from the Date of Termination until 36 months following
the end of the month in which the Date of Termination occurs, the Company shall
continue benefits to the Executive (and/or the Executive’s family) at least
equal to those which would have been provided to them in accordance with the
plans, programs, practices and policies described in Section 5(d)(ii) if the
Executive’s employment had not been terminated or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
senior executives

 



--------------------------------------------------------------------------------



 



of the Company (and their families) (in addition, if the Executive is eligible
for “COBRA” continuation health coverage under Section 4980B of the Internal
Revenue Code of 1986, as amended (or any successor provision), such coverage
shall commence upon the end of the coverage for the Severance Period); provided,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive medical or other welfare benefits under another
employer-provided plan, the medical and other welfare benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility; and
                    (iv) the Executive shall be credited with three additional
years of service and age for purposes of eligibility for retiree health benefits
under any retiree health plan maintained by the Company.
     10. Termination by the Executive.
               (a) Without Good Reason. The Executive has the right to terminate
his employment at any time without Good Reason upon no less than thirty days’
prior written notice delivered to the Company. If the Executive terminates his
employment during the Employment Period for any reason other than Disability or
Good Reason, the Company shall pay a lump sum payment to the Executive of the
Accrued Obligations (other than the Bonus Amount), and the Company shall have no
further obligations to pay compensation or benefits under this Agreement.
               (b) For Good Reason. The Executive has the right to terminate his
employment for Good Reason upon thirty days’ prior written notice delivered to
the Company within 120 days of the occurrence of one of the events set forth
below. For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s written consent:
                    (i) any reduction in the Executive’s Base Salary;
                    (ii) the assignment to the Executive of any duties
inconsistent with, or the reduction of powers or functions associated with, his
positions, duties, responsibilities and status with the Company set forth in
Section 3;
                    (iii) the Company’s mandatory transfer of the Executive to
another geographic location other than a location within 35 miles of Milwaukee,
Wisconsin or to a location other than the Company’s principal executive offices,
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s business travel obligations as of the date
hereof; or
                    (iv) any other material breach of this Agreement by the
Company.
     An isolated, insubstantial and inadvertent action not taken in bad faith,
and which is remedied by the Company within ten days after notice from the
Executive, shall not be treated as Good Reason under this Agreement. In the
event of a termination of employment by the Executive for Good Reason during the
Employment Period, the Executive shall be provided with the Termination Benefits
set forth in Section 9(b) hereof.

 



--------------------------------------------------------------------------------



 



     In the event that the Executive shall in good faith give a Notice of
Termination (as hereinafter defined) for Good Reason and it shall thereafter be
determined that Good Reason did not exist, the employment of the Executive
hereunder shall, at the Executive’s option, continue after such determination;
provided, that the Executive continued his employment during the dispute
concerning his alleged Good Reason pursuant to his option to do so as provided
in Section 11 and provided further, that in no event shall such employment
extend beyond the Employment Period. If the Executive does not choose to
continue his employment hereunder after such determination, the employment of
the Executive shall be deemed to have terminated at the date of giving such
purported Notice of Termination by mutual consent of the Company and the
Executive; provided, however, that if the Executive exercises his option to
continue his employment during the period of dispute concerning his alleged Good
Reason as provided in Section 11, the Executive shall be entitled to
compensation and benefits during such continued employment in accordance with
Section 5 of this Agreement.
     11. Notice of Termination; Date of Termination.
               (a) Notice of Termination. Any termination of the Executive’s
employment by the Company under Section 9 or by the Executive under Section 10
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and the date of the Executive’s termination and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated. In
the event that one party notifies the other that a dispute exists concerning the
termination of the Executive’s employment, the Executive’s employment under this
Agreement shall, at the Executive’s option, not be terminated until such dispute
is finally resolved either by mutual written agreement of the parties or in
accordance with Section 16, as the case may be; provided, however, that in no
event shall such employment extend beyond the Employment Period.
               (b) Date of Termination. The Executive’s “Date of Termination”
shall mean: (i) in the event of his death, the date of death; (ii) in the event
of his Disability, the Disability Effective Date; and (iii) in the event of any
other termination of employment, the date specified in the Notice of
Termination.
     12. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company for which the Executive may qualify,
nor, subject to Section 24, shall anything in this Agreement limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company. Accrued benefits and other amounts that the Executive is
otherwise entitled to receive under any plan, policy, practice or program of, or
any contract or agreement with, the Company on or after the Date of Termination
shall be payable in accordance with such plan, policy, practice, program,
contract or agreement, as the case may be, except as explicitly modified by this
Agreement.
     13. Interest and Costs. In the event that any payments due to the Executive
hereunder shall fail to be paid when due, such unpaid amounts shall bear
interest at the rate of 8% per annum and if such unpaid amounts are collected by
law or through an attorney-at-law, the

 



--------------------------------------------------------------------------------



 



Executive shall also be entitled to collect reasonable attorneys’ fees and all
costs of collection. Within ten (10) days after the Executive’s written request
therefor, the Company shall pay to the Executive, or such other person or entity
as the Executive may designate in writing to the Company, such reasonable
attorneys’ fees and costs of collection in advance of the final disposition or
conclusion of any dispute, legal or arbitration proceeding with respect to such
collection.
     14. Noncompetition; Nonsolicitation and Confidential Information.
               (a) During the Employment Period and while Executive serves as
Chairman of the Board, Executive shall not provide any assistance to any
competitor of the Company. In addition, for a period of one year after the later
of the Executive’s Date of Termination or the date Executive ceases to serve as
Chairman of the Board (the “Noncompetition Period”), the Executive shall not,
except as permitted by the Company’s prior written consent, engage in, be
employed by, or in any way advise or act for, any business which is a competitor
of the Company in any capacity that involves assisting the competitor with
respect to competing against the Company in any market in which, at the
beginning of the Noncompetition Period, the Company either is selling or
marketing any of its products or is actively planning to begin selling or
marketing any of its products. Notwithstanding the foregoing, this Section 14(a)
shall not apply during the Noncompetition Period if the Executive’s employment
is terminated without Cause or the Executive terminates his employment for Good
Reason.
               (b) During the Noncompetition Period, other than on behalf of the
Company, the Executive shall not induce or solicit any employee of the Company
to terminate his or her employment.
               (c) The Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company and its respective businesses that the Executive obtains
during the Executive’s employment by the Company and that is not public
knowledge (other than as a result of the Executive’s violation of this Section
14(c) (“Confidential Information”)). For so long as any piece of Confidential
Information is sensitive and/or of economic value to the Company, the Executive
shall not communicate, divulge or disseminate any such piece of Confidential
Information outside the Company, except with the prior written consent of the
Company or as otherwise required by law or legal process.
               (d) All computer software, business cards, telephone lists,
customer lists, price lists, contract forms, catalogs, the Company books,
records, files and know-how acquired while the Executive is an employee of the
Company are acknowledged to be the property of the Company and shall not be
duplicated, removed from the Company’s possession or premises or made use of
other than in pursuit of the Company’s business or as may otherwise be required
by law or any legal process, or as is necessary in connection with any
adversarial proceeding against the Company and, upon termination of employment
for any reason, the Executive shall deliver to the Company, without further
demands, the originals and all copies thereof which are then in his possession
or under his control.

 



--------------------------------------------------------------------------------



 



               (e) The provisions of Sections 14(a), (b), (c) and (d) shall
remain in full force and effect until the expiration of the period specified
herein notwithstanding the earlier termination of the Executive’s employment
hereunder. In the event of a breach of the Executive’s covenants under this
Section 14, it is understood and agreed that the Company shall be entitled to
injunctive relief, as well as any other legal remedies. For purposes of this
Section 14, the “Company” shall include all entities controlling, controlled by
or under common control with the Company.
     15. Resolution of Disputes. Any dispute arising out of this Agreement
shall, at the Executive’s option, be determined by arbitration under the rules
of the American Arbitration Association then in effect, other than any requests
for injunctive relief under Section 14(e), or by litigation. Whether the dispute
is to be settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Milwaukee, Wisconsin or, if the Executive is no longer
residing or working in Milwaukee, Wisconsin, such venue shall, at the
Executive’s election, be the city in which the Executive resides. More
specifically, if litigation is the method for settling any such dispute, venue
for the litigation shall be in the Circuit Court of Milwaukee County or, if the
Executive is no longer residing or working in Milwaukee, Wisconsin, such venue
shall, at the Executive’s election, be the county court for the county in which
the Executive resides. The parties consent to jurisdiction in the selected venue
notwithstanding their residence or situs.
     16. Payment Obligations Absolute. The Company’s obligation during and after
the term of the Executive’s employment hereunder to pay the Executive the
compensation and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Company may have against him or anyone else, except as provided in
Section 9(b)(iii). All amounts payable by the Company hereunder shall be paid
without notice (except as provided in Section 12) or demand. The Company will
not seek to recover all or any part of any such payment from the Executive or
from whomsoever may be entitled thereto, for any reason whatsoever, except as
provided in Section 9(b)(iii).
     17. Strict Compliance. The Executive’s or the Company’s failure to insist
upon strict compliance with any provision of, or to assert any right under, this
Agreement (including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 10(b)) shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.
     18. Successors; Binding Agreement.
               (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as

 



--------------------------------------------------------------------------------



 



aforesaid which executes and delivers the agreement provided for in this
Section 18 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.
               (b) This Agreement and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. Except as otherwise expressly provided in
Sections 7 and 8 of this Agreement, if the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.
     19. Notice. All notices, requests, demands and other communications
required or permitted to be given by either party to the other party by this
Agreement (including, without limitation, any Notice of Termination of
employment) shall be in writing and shall be deemed to have been duly given when
delivered personally or received by certified or registered mail, return receipt
requested, postage prepaid, at the address of the other party, as follows:
     If to the Company, to:
Sensient Technologies Corporation
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attention: Secretary
     If to Executive, to the last address for the Executive in the Company’s
records.
     Either party hereto may change its address for purposes of this Section 19
by giving fifteen (15) days prior notice to the other party hereto.
     20. Severability. If any term or provision of this Agreement or the
application hereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
     21. Headings. The headings in this Agreement are inserted for convenience
of reference only and shall not be a part of or control or affect the meaning of
this Agreement.
     22. Governing Law. This Agreement has been executed and delivered in the
State of Wisconsin and shall in all respects be governed by, and construed and
enforced in accordance with, the laws of the State of Wisconsin.
     23. Payroll and Withholding Taxes. All payments to be made or benefits to
be provided hereunder by the Company shall be subject to reduction for any
applicable payroll-related or withholding taxes.

 



--------------------------------------------------------------------------------



 



     24. Entire Agreement. This Agreement supersedes any and all other oral or
written agreements heretofore made relating to the subject matter hereof
(including, without limitation, the Prior Agreement) other than the Change of
Control Agreement, and constitutes the entire agreement of the parties relating
to the subject matter hereof.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  SENSIENT TECHNOLOGIES CORPORATION (“Company”)    
 
           
 
  By   /s/ Richard Carney    
 
           
 
      Richard Carney    
 
      Vice President — Administration    

             
[CORPORATE SEAL]
            Attest:   /s/ John L. Hammond    
 
           
 
                EXECUTIVE           /s/ Kenneth P. Manning                  
Kenneth P. Manning        

 